United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3568
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   James A. Jones

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: June 13, 2022
                            Filed: September 27, 2022
                                  ____________

Before LOKEN, ARNOLD, and KELLY, Circuit Judges.
                           ____________

LOKEN, Circuit Judge.

      On November 9, 2020, a Kansas City nightclub surveillance camera recorded
Raymond Douglas pulling a gun as he approached a parked vehicle. Someone in the
vehicle shot Douglas. James Jones was in the parking lot. He picked up the gun
Douglas dropped and left the scene before police arrived. Douglas was transported
to a hospital and pronounced dead. The next day, police stopped Jones driving a
vehicle and took him into custody on an outstanding felony warrant. On the front
passenger seat, they found a holstered handgun in a green bag that also contained
83.5 grams of marijuana and a digital scale. In the center console were eleven
counterfeit $100 bills and $1,843 in cash. Jones denied being involved in the
shooting but admitted he took the gun, knew he was a convicted felon, regularly
smoked marijuana, and sold marijuana to supplement his income.

       Jones was charged with and pleaded guilty to unlawful possession of a firearm
by a felon. See 18 U.S.C. §§ 922(g)(1); 924(a)(2). The presentence investigation
report recommended an advisory guidelines sentencing range of 57 to 71 months
imprisonment, based on Jones’s prior conviction for a crime of violence (second-
degree robbery) plus enhancements for possessing a stolen firearm and possession in
connection with another felony offense. See USSG §§ 2K2.1(a)(4), (b)(4), (b)(6).
At sentencing, the district court1 overruled Jones’s objection to the stolen firearm
enhancement, adopted the PSR’s recommended guidelines range, and sentenced Jones
to 71 months imprisonment, the top of that range. Jones appeals, arguing the
sentence is substantively unreasonable. Reviewing the sentence under the governing
deferential abuse-of-discretion standard, we affirm. See United States v. Feemster,
572 F.3d 455, 461 (8th Cir. 2009) (en banc) (standard of review).

       At sentencing, stating that it was crafting a sentence sufficient but not greater
than necessary to comply with the 18 U.S.C. § 3553 factors, the district court noted
that Jones's unlawful possession of a firearm with drugs and counterfeit money was
inconsistent with his claim that he was a man trying to change his life. The court
observed that the offense conduct continued Jones’s history of crimes involving
firearms and deadly weapons -- the prior second-degree robbery conviction and nine
robbery and armed criminal action charges pending in state court. The court



      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                          -2-
concluded that “ultimately my obligation [is] to protect the public” and that carrying
guns and drugs naturally leads to shootings and other public harms.

      A sentence within the advisory guidelines range is presumptively reasonable.
United States v. Huston, 744 F.3d 589, 593 (8th Cir. 2014). Jones argues his 71-
month sentence at the top of his guidelines range is nonetheless substantively
unreasonable because the range includes a four-level, 20-to-25-month increase for
possessing the firearm in connection with another felony offense. Without the
enhancement, his advisory range would be 37 to 46 months. He concedes the
guidelines range was properly calculated because a four-level § 2K2.1(b)(6)(B)
enhancement is imposed regardless of the severity of the other felony offense. But
he argues this is an unreasonably disproportionate increase because the advisory
range for the other felony offense that triggered the § 2K2.1(b)(6)(B) increase --
possession with intent to distribute small, user amounts of marijuana -- is 2 to 8
months. See USSG § 2D1.1(c)(17), Ch. 5, Pt. A. Thus, a properly proportionate
increase for this other felony offense would result in a 39 to 54 month advisory range.

        After careful review, we conclude this is not the “unusual case” where we
should reverse a sentencing decision as substantively unreasonable. Feemster, 572
F.3d at 464. Jones’s argument, while perhaps plausible with a different sentencing
record, founders on the facts of this case. As the government notes, possession with
intent to distribute small, user amounts of marijuana is not the only other felony
offense that Jones likely committed. Also in his vehicle were multiple counterfeit
bills likely used to purchase marijuana that produced the $1,843 in cash. And
possession of the firearm with a distribution quantity of marijuana subjected him to
an additional charge of possession in furtherance of a drug-trafficking crime, 18
U.S.C. § 924(c), an offense that results in a minimum consecutive five-year sentence.
Thus, properly applying the § 2K2.1(b)(6)(B) enhancement did not result in a
“disproportionately” unreasonable advisory guidelines range.



                                         -3-
       Moreover, as the district court noted, there were other aggravating factors
warranting a sentence at the top of the advisory range. Jones picked up a gun
dropped by a shooting victim and walked away, while others rushed to assist the
fatally wounded victim. By leaving with the gun, Jones undoubtedly interfered with
the investigation that would follow. For example, the video suggested that the victim
was the aggressor in the shooting, so removing his weapon from the scene could
result in the shooter being wrongly charged with first degree murder. Jones’s
criminal history is another serious aggravating factor -- prior convictions for
second-degree robbery, assault, and felon in possession of a firearm; serious
misconduct while on prior supervision; and nine pending felony charges.

      District courts have “wide latitude” in weighing the relevant § 3553 factors.
United States v. Thibeaux, 784 F.3d 1221, 1227 (8th Cir. 2015). This is not the rare
case where a presumptively reasonable guidelines range sentence is substantively
unreasonable. The judgment of the district court is affirmed.
                       ______________________________




                                         -4-